                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

KALEENA CATRICE-NICHOLE ARNOLD                               CIVIL ACTION

VERSUS                                                        NO. 18-8869

SONNY PERDUE, SECRETARY, U.S.                                 SECTION “G”(2)
DEPARTMENT OF AGRICULTURE

                      ORDER AND REASONS ON MOTION

      This is an employment discrimination action brought by plaintiff Kaleena Catrice-

Nichole Arnold against her former employer, Sonny Perdue, in his capacity as Secretary

of the United States Department of Agriculture ("Perdue"). Arnold asserts claims of

wrongful termination, sex discrimination, sexual harassment, reprisal discrimination and

retaliation, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq ("Title VII"). She seeks compensatory and punitive damages, court costs, a

reinstated benefits package, to be placed in the Career Transition Assistance Program,

and to have her misconduct expunged from her record. This matter was referred to a

United States Magistrate Judge for all proceedings and entry of judgment in accordance

with 28 U.S.C. § 636(c) upon written consent of all parties. Record Doc. Nos. 10.

      Perdue filed a Rule 12(b)(6) motion for partial dismissal as to only plaintiff's sex

and reprisal discrimination claims. Record Doc. No. 15. Alternatively, defendant's

motion seeks a more definite statement under Rule 12(e) concerning these claims. Id.

Specifically, the motion seeks that plaintiff "specify, at least, who she claims sexually

harassed her, the general nature of the alleged harassment and, if she knows,
approximately when each instance of harassment occurred; and . . . the date and nature

of the prior EEO activity that she claims gave rise to defendant's discriminatory reprisal."

Record Doc. No. 15 at p. 1. Arnold filed a timely opposition memorandum, with exhibits

that illuminate some of the basis for her sexual harassment, retaliation and reprisal

claims. Record Doc. No. 16. Having considered the complaint, the record, the arguments

of counsel and applicable law, and for the following reasons, IT IS ORDERED that the

motion is GRANTED IN PART AND DENIED IN PART as follows.

       Under Fed. R. Civ. P. 12(b)(6), as clarified by the Supreme Court,

       "a complaint must contain sufficient factual matter, accepted as true, to
       'state a claim to relief that is plausible on its face.'" A claim for relief is
       plausible on its face "when the plaintiff pleads factual content that allows
       the court to draw the reasonable inference that the defendant is liable for
       the misconduct alleged." A claim for relief is implausible on its face when
       "the well-pleaded facts do not permit the court to infer more than the mere
       possibility of misconduct."

Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 796 (5th Cir. 2011) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544 (2007))).

       "The Supreme Court's decisions in Iqbal and Twombly . . . did not alter the

long-standing requirement that when evaluating a motion to dismiss under Rule 12(b)(6),

a court must accept[ ] all well-pleaded facts as true and view[ ] those facts in the light

most favorable to the plaintiff." Id. at 803 n.44 (quotation omitted); accord Murchison

                                             2
Capital Partners, L.P. v. Nuance Commc'ns, Inc., 625 F. App'x 617, 618 n.1 (5th Cir.

2015) (citing Wood v. Moss, 134 S. Ct. 2056, 2065 n.5 (2014)).

      "With respect to any well-pleaded allegations 'a court should assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief.'" Jabary

v. City of Allen, 547 F. App'x 600, 604 (5th Cir. 2013) (quoting Iqbal, 556 U.S. at 664).

"Factual allegations must be enough to raise a right to relief above the speculative level,

on the assumption that all the allegations in the complaint are true (even if doubtful in

fact)." Maloney Gaming Mgmt., L.L.C. v. St. Tammany Parish, 456 F. App'x 336, 340

(5th Cir. 2011) (quotations omitted) (citing Iqbal, 129 S. Ct. at 1959; Elsensohn v. St.

Tammany Parish Sheriff's Ofc., 530 F.3d 368, 371 (5th Cir. 2008); In re Katrina Canal

Breaches Litigation, 495 F.3d 191, 205 n.10 (5th Cir. 2007)).

       Arnold filed her complaint pro se. Thus, the court must “liberally construe briefs

of pro se litigants and apply less stringent standards to parties proceeding pro se than to

parties represented by counsel,” Smith v. Lonestar Constr., Inc., 452 F. App’x 475, 476

(5th Cir. 2011) (quotation omitted); Moore v. McDonald, 30 F.3d 616, 620 (5th Cir.

1994). In addition, a court should not dismiss an action for failure to state a claim under

Rule 12(b)(6) without giving plaintiff “at least one chance to amend.” Hernandez v. Ikon

Ofc. Solutions, Inc., 306 Fed.Appx. 180, 182 (5th Cir. 2009); accord Great Plains Trust

Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002).

                                            3
      As to defendant's alternative request for a more definite statement, Fed. R. Civ.

P. 12(e) provides that a more definite statement of plaintiff's claims may be required if

the complaint “is so vague or ambiguous that the party cannot reasonably prepare a

response. The motion must . . . point out the defects complained of and the details

desired." As noted above, defendant's motion has set out the additional details he seeks.

      Arnold used Administrative Office of the United States Courts approved Pro Se

Form 7 to state her complaint. Record Doc. No. 1. Arnold checked the box on the form

signifying that she was alleging discrimination on the basis of "gender/sex," and next to

that box she wrote "men that sexually harass me reprimanded yet still employed." Id. at

p. 5. Her form complaint vaguely references an "EEOC . . . prior complaint." Record

Doc. No. 1 at p. 7. Her opposition memorandum also vaguely references her "prior

EEOC activity," including a 2013 charge that was "settled out of court" and identified

"the first male to sexually harass her," and a 2015 administrative law judge's ruling.

Record Doc. No. 16 at p. 3.

      Although an approved form was used, "[a] pleading that offers 'labels and

conclusions' or 'a formulaic recitation of the elements of a cause of action will not do."

Iqbal, 556 U.S. at 678. Nevertheless, plaintiff need not plead all of the specific facts of

a prima facie case of discrimination or harassment to survive a Rule 12(b)(6) motion to

dismiss. Such a rule would impermissibly "substitute an 'evidentiary standard' for a

                                            4
'pleading requirement.'" Raj v. La. State Univ., 714 F.3d 322, 331 (5th Cir. 2013)

(quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002)).

      Defendant is correct that Arnold's complaint "did not allege any facts, direct or

circumstantial, that would suggest [defendant's] actions were based on [her gender] . . .

or that [defendant] treated similarly situated [male] employees . . . more favorably" than

they treated her, Raj, 714 F.3d at 331, all of which are necessary to state a gender

discrimination claim.

      Defendant is also correct that the "complaint describes no prior EEO activity at

all. To state a claim, the complaint (as contrasted with her opposition memorandum)

must, at a minimum, identify some prior EEO activity and tie the prior EEO activity to

an adverse employment action." Record Doc. No. 15-1 at p. 6. Title VII protects an

employee from retaliation only for having engaged in “a protected activity,” Amanduron

v. Am. Airlines, 416 Fed.Appx. 421, 424 (5th Cir. 2011) (citing Gee v. Principi, 289 F.3d

342, 345 (5th Cir. 2002)), i.e., because she has opposed a racial or gender-based

employment practice, made a charge or participated in a proceeding regarding such a

practice. Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 58 (2006) (citing 42

U.S.C. § 2000e-3(a)); McCoy v. City of Shreveport, 492 F.3d 551, 561 n.28 (5th Cir.

2007). “Complaints to employers that do not complain of conduct protected by Title VII

do not constitute protected activities under the statute.” Williams v. Racetrac Petroleum,

                                            5
Inc., 824 F. Supp. 2d 723, 726 (M.D. La. 2010) (quotation omitted) (citing Burlington

N., 548 U.S. at 58) (emphasis added); accord Raby v. Westside Transit, 224 Fed.Appx.

384, 385 (5th Cir. 2007) (citing Grimes v. Tex. Dep't of Mental Health, 102 F.3d 137,

140 (5th Cir. 1996)).

      Plaintiff's opposition memorandum and its attachments suggest that she may be

able to state plausible claims for relief on these grounds if given a chance to amend her

complaint and/or provide a more definite statement.

      Accordingly, defendant's motion is denied insofar as it seeks partial dismissal. It

is granted insofar as it seeks a more definite statement. The court hereby requires Arnold

to file an amended complaint, no later than April 16, 2019. The amended complaint must

clearly state (1) the name(s) of the person or persons whom she claims sexually harassed

her; (2) factual allegations describing the nature and the basis for her sexual harassment

claims; (3) the dates on which the alleged incidents of sexual harassment occurred; (4)

whether these same claims of sexual harassment were the ones that were "settled out of

court in Arnold v. USDA (2013) EEOC," as stated in plaintiff's opposition memorandum,

Record Doc. No. 16 at p. 3; (5) facts supporting her claim that defendant's employment

actions against her, including her termination, were based on her gender; (6) the name(s)

of all similarly situated male employees who were treated more favorably than plaintiff

and a description of how they were treated more favorably; and (7) the date(s), nature and

                                            6
claim number(s), if any, of all prior EEO activity that plaintiff claims gave rise to

defendant's reprisal and/or retaliation against her.

                                                     13th day of March, 2019.
                     New Orleans, Louisiana, this _________




                                                 JOSEPH C. WILKINSON, JR.
                                            UNITED STATES MAGISTRATE JUDGE




                                            7
